                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


STEPHEN LEONARD GUARDINO, JR.,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-2035-Orl-41KRS

HALIFAX HEALTH,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Judge Karla

R. Spaulding submitted a Report and Recommendation (“R&R,” Doc. 10), in which she

recommends that the Application be denied, and the Amended Complaint (Doc. 8) be dismissed.

She further recommends that Plaintiff be granted leave to file an amended complaint. (Doc. 10 at

9 (listing what should be included in the amended complaint)).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 10) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2) is DENIED.

           3. Plaintiff’s Amended Complaint (Doc. 8) is DISMISSED without prejudice.




                                           Page 1 of 2
           4. On or before February 27, 2019, Plaintiff may file an amended complaint that

              complies with the guidance in the R&R. Failure to do so may result in the dismissal

              of this case without further notice. Plaintiff may also file a renewed application to

              proceed in district court without prepaying fees or costs.

       DONE and ORDERED in Orlando, Florida on February 6, 2019.




Copies furnished to:

Unrepresented Party




                                          Page 2 of 2
